Matter of People of the State of New York ex rel. Roth v Ponte (2017 NY Slip Op 09261)





Matter of People of the State of New York ex rel. Roth v Ponte


2017 NY Slip Op 09261


Decided on December 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2017

Friedman, J.P., Gische, Webber, Kahn, Singh, JJ.


5301 452444/16

[*1]In re the People of the State of New York ex rel. Alana Roth on Behalf of Miles Payton, Petitioner-Appellant,
vJoseph Ponte, etc., Respondent-Respondent.


Seymour W. James, Jr., The Legal Aid Society, New York (Joshua Norkin of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Grace Vee of counsel), for respondent.

Appeal from judgment (denominated an order), Supreme Court, New York County (Larry R.C. Stephen, J.), entered on or about December 19, 2016, denying the petition for a writ of habeas corpus and dismissing the proceeding brought pursuant to CPLR article 70, unanimously dismissed, without costs, as moot.
This habeas petition challenging the bail court's refusal to approve a bail bond, on the ground of insufficient collateral, is concededly moot in light of petitioner's subsequent guilty plea in the underlying case (see e.g. People ex rel. Mason v Warden, 138 AD3d 501 [1st Dept 2016]). We decline to apply an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne (50 NY2d 707, 714-715 [1980]; see also People ex rel. Fox v Ponte, 151 AD3d 502 [1st Dept 2017], lv denied __ NY3d __, 2017 NY Slip Op 89291 [2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 28, 2017
CLERK